 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY

 Caption in Compliance with D.N.J. LBR 9004-1(b)
 Richard M. Berman, Esq.
 STEVENS & LEE
 A PA Professional Corporation
 1818 Market St., 29th Floor
 Philadelphia, PA 19103
 rmb@stevenslee.com
 (215) 751-2872
 Attorneys for Republic First Bank dba Republic Bank
                                                                   Case No.:          13-31483-ABA
                                                                                   ___________________
 In Re:
 EDWARD HOVATTER DBA HOVATTER LAW                                  Chapter:                11
                                                                                   ___________________
 and KIMBERLY MACALUSO HOVATTER,
                                                                   Judge:         Andrew B. Altenburg,
                                                                                  ___________________
                       Debtors


                                       NOTICE OF APPEARANCE

          Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned enters an
                                          Republic Bank
appearance in this case on behalf of _________________________. Request is made that the documents
filed in this case and identified below be served on the undersigned at this address:
                      Richard M. Berman, Esq.
          ADDRESS: Stevens & Lee
                      A PA Professional Corporation
                      1818 Market St., 29 Floor
                      Philadelphia, PA 19103
          DOCUMENTS:
          ☐ All notices entered pursuant to Fed. R. Bankr. P. 2002.

          ☐ All documents and pleadings of any nature.




                 December 23, 2019
          Date: ___________________________                        Richard M. Berman
                                                                   ______________________________
                                                                   Signature


                                                                                                  new.8/1/15
